Exhibit 99.4 HOME FEDERAL MUTUAL HOLDING COMPANY NOTICE OF SPECIAL MEETING OF MEMBERS To Be Held on , 2008 NOTICE IS HEREBY GIVEN that a special meeting of the members of Home Federal Mutual Holding Company will be held at the located at , Shreveport, Louisiana on , , 2008 at _: _.m., Central time, to consider and vote upon: 1.The approval of a Plan of Conversion and Reorganization and the transactions contemplated thereby pursuant to which, in a series of substantially simultaneous and interdependent transactions:(i) Home Federal Mutual Holding Company will convert to a federally chartered interim stock savings association and Home Federal Bancorp, Inc. of Louisiana will convert to a federally chartered interim stock savings association and, immediately thereafter, each will merge with and into Home Federal Savings and Loan Association, with Home Federal Savings and Loan being the surviving entity; and (ii) Home Federal Bancorp, Inc. of Louisiana, a newly formed Louisiana-chartered stock corporation and subsidiary of Home Federal Savings and Loan, will form a federally chartered interim stock savings bank as a wholly owned subsidiary, which will merge with and into Home Federal Savings and Loan, with Home Federal Savings and Loan as the surviving entity.As a result of these transactions, Home Federal Mutual Holding Company and Home Federal Bancorp, Inc. will no longer exist and Home Federal Savings and Loan will become a wholly owned subsidiary of new Home Federal Bancorp, Inc.Under the Plan of Conversion and Reorganization, the shares of Home Federal Bancorp, Inc. common stock currently held by Home Federal Mutual Holding Company will be cancelled and the remaining outstanding shares of common stock of Home Federal Bancorp, Inc. held by public shareholders will be converted into shares of common stock of new Home Federal Bancorp, Inc. pursuant to an exchange ratio that will ensure that the public shareholders at the time of the conversion will own approximately the same percentage of new Home Federal Bancorp, Inc. as they owned in, the existing mid-tier corporation, exclusive of any additional shares they may purchase in the offering and any cash received in lieu of fractional shares.Shares of Home Federal Bancorp, Inc. representing Home Federal Mutual Holding Company’s ownership interest in Home Federal Bancorp, Inc. will be offered for sale in a subscription offering and, possibly, a community offering and/or syndicated community offering. 2.Such other business as may properly come before the Special Meeting or any adjournment thereof.Except with respect to procedural matters incident to the conduct of the meeting, management is not aware of any other such business. The Board of Directors has fixed , 2008 as the voting record date for the determination of members entitled to notice of and to vote at the Special Meeting and at any adjournment thereof.Only those members of Home Federal Mutual Holding Company of record as of the close of business on that date will be entitled to vote at the Special Meeting or at any such adjournment. The following proxy statement is a summary of information about Home Federal Mutual Holding Company and the proposed conversion and stock offering.A more detailed description of Home Federal Mutual Holding Company and the proposed conversion and offering is included in the accompanying prospectus, which constitutes a part of this proxy statement. By Order of the Board of Directors Daniel R. Herndon Chairman, President and Chief Executive
